Case 1:19-cv-03209-CMA-NYW Document 11 Filed 12/12/19 USDC Colorado Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-03209

   CODY BLAIR and LISA BRANCH,
   Individually and on behalf of all others similarly situated,

          Plaintiffs,

   v.

   LOWE’S HOME CENTERS, LLC, a North Carolina
   limited liability company,

          Defendants.

                                                  ANSWER

          Defendant Lowe’s Home Centers, LLC (“Lowe’s” or “Defendant”), by its attorneys

   HOLLAND & HART LLP, respectfully submits its Answer and Affirmative Defenses to Plaintiffs

   Cody Blair and Lisa Branch’s November 12, 2019 Class Action Complaint and Jury Demand

   (Dkt. 1, the “Complaint”):

                                                  ANSWER

                                       I.         INTRODUCTION

          Defendant denies the factual allegations set forth in Plaintiffs’ purported “Introduction”

   to the Complaint.

                                            II.     PARTIES

          1.       Plaintiff Cody Blair is an individual and citizen of the State of Colorado. Blair

   was hired to work at a Lowe's location in Littleton, Colorado. Thereafter, she transferred to

   Lowe's store 2274 in Castle Rock, Colorado.




                                                     1
Case 1:19-cv-03209-CMA-NYW Document 11 Filed 12/12/19 USDC Colorado Page 2 of 17




          RESPONSE: Defendant admits that Plaintiff Blair was employed by Defendant from

   April 9, 2011 to February 2, 2019. Defendant is without sufficient information to admit or deny

   the remaining allegations in Paragraph 1 of the Complaint and therefore denies the same.

          2.      Plaintiff Lisa Branch is an individual and citizen of the State of Florida. Ms.

   Branch worked at Lowe's May 19th, 2007 until February 1, 2019. Her positions included

   Cashier, Installed Sales Coordinator, Department Manager, Loss Prevention Manager, and

   Assistant Store Manager & Loss Prevention Manager.

          RESPONSE: Defendant admits that Plaintiff Branch was employed by Defendant from

   May 19, 2007 to February 2, 2019. Defendant is without sufficient information to admit or deny

   the remaining allegations in Paragraph 2 of the Complaint and therefore denies the same.

          3.      Defendant Lowe's is a limited liability company existing under the laws of the

   State of North Carolina. Its principal office address is 1605 Curtis Bridge Rd., Wilkesboro, North

   Carolina 28697.

          RESPONSE:        Admitted.

          4.      Lowe's has locations in all 50 States and does business throughout the United

   States, including in the State of Colorado and in this District.

          RESPONSE:        Admitted.

                                 III.     JURISDICTION & VENUE

          5.      This Court has subject matter jurisdiction over this action pursuant to the Class

   Action Fairness Act of 2005 ("CAFA"), 28 U.S.C. §1332(d) et seq., as the action is a class action

   consisting of at least 100 persons where the amount in controversy of their common claims,

   when aggregated, exceeds $5 million, and there is minimal diversity. Furthermore, none of the

   exceptions to CAFA applies here.


                                                     2
Case 1:19-cv-03209-CMA-NYW Document 11 Filed 12/12/19 USDC Colorado Page 3 of 17




          RESPONSE: Paragraph 5 contains a legal conclusion to which no responsive pleading is

   required. To the extent facts are alleged in this Paragraph, Defendant is without sufficient

   information to admit or deny the allegations in Paragraph 5 of the Complaint and therefore

   denies the same.

          6.      The Court has personal jurisdiction over Defendant and venue is proper in this

   District because Defendant regularly conducts business in this District, and a substantial part of

   the events giving rise to the claims asserted here occurred in and were directed to this District

          RESPONSE: Paragraph 6 contains a legal conclusion to which no responsive pleading is

   required. To the extent facts are alleged in this Paragraph, Defendant is without sufficient

   information to admit or deny the allegations in Paragraph 6 of the Complaint and therefore

   denies the same.

          7.      Venue is proper in this District under 28 U.S.C. § 1391(b) because Defendant

   conducts significant amounts of business transactions within this District and because the

   wrongful conduct giving rise to this case occurred in and was directed to this District. Venue is

   additionally proper because Plaintiff Blair resides in this District and worked at, and was

   terminated from, a Lowe's location located within this District

          RESPONSE: Paragraph 7 contains a legal conclusion to which no responsive pleading is

   required. To the extent facts are alleged in this Paragraph, Defendant is without sufficient

   information to admit or deny the allegations in Paragraph 7 of the Complaint and therefore

   denies the same.

                           IV.     COMMON ALLEGATIONS OF FACT

          8.      This case challenges Defendant’s systemic breaches of its Release and Separation

   Agreement with Plaintiffs and the other Class Members.


                                                    3
Case 1:19-cv-03209-CMA-NYW Document 11 Filed 12/12/19 USDC Colorado Page 4 of 17




          RESPONSE: Denied.

          9.      In early January 2019, Lowe’s informed its Loss Prevention Managers of what

   Lowe’s termed an “Organizational Change.”

          RESPONSE: Defendant admits that it communicated with certain loss prevention

   employees in early January 2019 regarding termination of employment. Defendant denies the

   remaining allegations in Paragraph 9 of the Complaint.

          10.     This was a euphemism for mass layoffs. The Organizational Change meant the

   elimination of thousands of employees who had served as managers in the Loss Prevention

   Department.

          RESPONSE: Defendant admits that it terminated approximately 400 loss prevention

   employees. Defendant denies the remaining allegations in Paragraph 10 of the Complaint.

          11.     Terminated employees were offered “Release and Separation Agreement[s]”

   which expressly incorporated a specified sum of money that would be paid as severance. See

   “Blair and Branch Release and Separation Agreements,” true and accurate copies of which are

   hereto as Group Ex. A.

          RESPONSE: Defendant admits that it offered Release and Separation Agreements to

   certain employees, including the named Plaintiffs, the terms and conditions of which speak for

   themselves. To the extent Plaintiffs misstate or misrepresent the language set forth in the

   Release and Separation Agreements, Defendant denies the same.

          12.     Despite the fact that employees accepted the Release and Separation Agreements

   by signing and returning the agreements and otherwise performing as required, Lowe's decided

   to breach the contracts by refusing to pay the amounts specified in the signed contracts.

          RESPONSE: Denied.


                                                    4
Case 1:19-cv-03209-CMA-NYW Document 11 Filed 12/12/19 USDC Colorado Page 5 of 17




          13.     That is, Lowe's refused to pay the agreed-upon sums and instead indicated, via

   backdated letters to the Class Members, that "the severance calculation in your Release and

   Separation Agreement may be incorrect. Enclosed in a correct severance calculation in

   accordance with Lowe's Severance Pay Plan." See "Backdated Letter to Blair," a true and

   accurate copy of which is attached as Ex. B.

          RESPONSE: Defendant admits that it submitted the letter attached as Exhibit B to

   Plaintiff Blair, the language of which speaks for itself. Defendant denies the remaining

   allegations in Paragraph 13 of the Complaint.

          14.     These back-dated letters did not rescind or revoke the prior offers.

          RESPONSE: Paragraph 14 contains a legal conclusion to which no responsive pleading

   is required. To the extent facts are alleged in this Paragraph, Defendant denies the same.

          15.     Lowe’s Severance Pay Plan was not incorporated into any contract documents.

   Rather, the agreed-upon sum was expressly incorporated into the contract documents.

          RESPONSE: Paragraph 15 contains a legal conclusion to which no responsive pleading

   is required. To the extent facts are alleged in this Paragraph, Defendant denies the same.

          16.     By refusing to pay the agreed-to amounts and instead attempting to pay lower

   sums by claiming its calculations "may be incorrect," Lowe's has breached the Release and

   Separation Agreements and has caused damages to the Plaintiffs and the Class.

          RESPONSE: Denied.

                V.      FACTS SPECIFIC TO PLAINTIFFS BLAIR & BRANCH

          17.     Plaintiff Blair was hired by Lowe’s on April 9, 2011.

          RESPONSE: Admitted.

          18.     Plaintiff Blair worked as a Loss Prevention Manager.


                                                    5
Case 1:19-cv-03209-CMA-NYW Document 11 Filed 12/12/19 USDC Colorado Page 6 of 17




           RESPONSE: Admitted.

           19.    Plaintiff Blair was notified on or about February 1, 2019 that her position was

   being eliminated and that her employment with Lowe’s would be terminated effective February

   16, 2019.

           RESPONSE: Denied.

           20.    On or about February 16, 2019 Plaintiff Blair received a Notice of Separation and

   Offer of Special Separation Benefit for Certain Employees of Lowe's." (Ex. A.)

           RESPONSE: The documents attached as Exhibit A to the Complaint speak for

   themselves. Defendant is without sufficient information to admit or deny the remaining

   allegations in Paragraph 20 of the Complaint, and therefore denies the same.

           21.    The offer conferred a power of acceptance on Plaintiff Blair of the attached terms.

   To accept, Plaintiff Blair was required to "sign the "Release and Separation Agreement" and

   comply with its terms." (Ex. A.)

           RESPONSE: Paragraph 21 contains a legal conclusion to which no responsive pleading

   is required. The documents attached as Exhibit A to the Complaint speak for themselves. To the

   extent Plaintiffs misstate or misrepresent the language set forth in the documents attached as

   Exhibit A to the Complaint, Defendant denies the same

           22.    Plaintiff Blair signed the Release and Separation Agreement and complied with

   its terms.

           RESPONSE: Defendant is without sufficient information to admit or deny the

   allegations in Paragraph 22 of the Complaint, and therefore denies the same.

           23.    Lowe's also sent Plaintiff Blair a letter, back dated to February 15, 2019, that

   stated, "It has come to our attention that the severance calculation in your Release and Separation


                                                    6
Case 1:19-cv-03209-CMA-NYW Document 11 Filed 12/12/19 USDC Colorado Page 7 of 17




   Agreement may be incorrect. Enclosed is a correct severance calculation in accordance with

   Lowe's Severance Pay Plan. We apologize for the inconvenience.

          RESPONSE: Defendant admits that it submitted a letter, dated February 15, 2019, to

   Plaintiff Blair, the language of which speaks for itself. Defendant denies the remaining

   allegations in Paragraph 23 of the Complaint.

          24.     Plaintiff Blair demanded to be paid the agreed to amount, but Lowe's refused.

          RESPONSE: Defendant is without sufficient information to admit or deny the

   allegations in Paragraph 24 of the Complaint, and therefore denies the same.

          25.     Plaintiff Branch Worked at Lowe's May 19th, 2007 until February 1, 2019. Her

   positions included Cashier, Installed Sales Coordinator, Department Manager, Loss Prevention

   Manager, and Assistant Store Manager & Loss Prevention Manager.

          RESPONSE: Admitted.

          26.     Plaintiff Branch worked for Lowe’s in Florida.

          RESPONSE: Admitted.

          27.     On or about February 1, 2019, Plaintiff Branch was informed that her position

   was being eliminated and that she was being terminated.

          RESPONSE: Denied.

          28.     On or about February 16, 2019, Lowe's sent Branch a "Notice of Separation and

   Offer of Special Separation Benefit for Certain Employees of Lowe's."

          RESPONSE: The documents referenced in Paragraph 28 of the Complaint and attached

   as Exhibit A to the Complaint speaks for themselves. Defendant is without sufficient

   information to admit or deny the remaining allegations in Paragraph 28 of the Complaint, and

   therefore denies the same.


                                                   7
Case 1:19-cv-03209-CMA-NYW Document 11 Filed 12/12/19 USDC Colorado Page 8 of 17




          29.     The Notice included a severance amount of $14,104.80.

          RESPONSE: The documents referenced in Paragraph 29 of the Complaint and attached

   as Exhibit A to the Complaint speak for themselves. Defendant is without sufficient information

   to admit or deny the remaining allegations in Paragraph 29 of the Complaint, and therefore

   denies the same.

          30.     Branch accepted the Notice of Separation and Offer of Special Separation Benefit

   for Certain Employees of Lowe's by signing it and returning it to Lowe's.

          RESPONSE: Defendant admits that Plaintiff Branch signed a Release and Separation

   Agreement on February 19, 2019, which was countersigned by Defendant on February 28, 2019.

   Defendant denies the remaining allegations in Paragraph 30 of the Complaint.

          31.     Despite her acceptance, Lowe's sent a letter, falsely dated February 15, 2019,

   stating that the prior Notice of Separation and Offer of Special Separation Benefit for Certain

   Employees of Lowe's had contained an error and that Branch needed to execute a new agreement

   that only called for a payment of $9,403.20.

          RESPONSE: Defendant admits that it submitted a letter, dated February 15, 2019, to

   Plaintiff Branch, the language of which speaks for itself. Defendant denies the remaining

   allegations in Paragraph 31 of the Complaint.

          32.     Branch complained in writing to Lowe’s, but Lowe’s refused to honor its original

   Notice of Separation and Offer of Special Separation Benefit for Certain Employees of Lowe’s,

   claiming that it had never countersigned the offer as supposedly required to make it effective.

          RESPONSE: Defendant is without sufficient information to admit or deny the

   allegations in Paragraph 32 of the Complaint, and therefore denies the same.




                                                   8
Case 1:19-cv-03209-CMA-NYW Document 11 Filed 12/12/19 USDC Colorado Page 9 of 17




                              VI.     CLASS ACTION ALLEGATIONS

          33.     In accordance with Fed. R. Civ. P. 23(b)(1), (b)(2) and (b)(3), Plaintiffs bring this

   class action on behalf of the following class of persons:

                  All persons in the United States who: (1) were employed by Lowe's as Loss
                  Prevention Managers, (2) were terminated from their positions in 2019, (3) were
                  sent "Release and Separation Agreements" which specified sums of money that
                  would be paid as severance, and (4) who signed the Release and Separation
                  Agreements and returned them to Lowe's but who (5) did not receive the specified
                  sums set forth in the Agreements due to what Lowe's has claimed was an "error."

          RESPONSE: Defendant admits that Plaintiffs purport to state a claim on behalf of the

   proposed class of individuals set forth in Paragraph 33 of the Complaint. Defendant denies the

   remaining allegations in Paragraph 33 of the Complaint, or that Plaintiffs are entitled to bring a

   class action on behalf of other similarly situated persons under the Federal Rules of Civil

   Procedure.

          34.     The following individuals are excluded from the Class: (1) any Judge or

   Magistrate presiding over this action and members of their families; (2) Defendant, Defendant's

   subsidiaries, parents, successors, predecessors, and any entity in which Defendant or their

   parents have a controlling interest and their current or former officers and directors; (3) Plaintiff's

   attorneys; (4) persons who properly execute and file a timely request for exclusion from the

   Class; (5) the legal representatives, successors or assigns of any such excluded persons; and (6)

   persons whose claims against Defendant have been fully and finally adjudicated and/or released.

   Plaintiffs anticipates the need to amend the class definition following appropriate class

   discovery.

          RESPONSE: Defendant admits that Plaintiffs purport to further define the proposed

   class of individuals set forth in Paragraphs 33 and 34 of the Complaint. Defendant denies the




                                                     9
Case 1:19-cv-03209-CMA-NYW Document 11 Filed 12/12/19 USDC Colorado Page 10 of 17




   remaining allegations in Paragraph 34 of the Complaint, or that Plaintiffs are entitled to bring a

   class action on behalf of other similarly situated persons under the Federal Rules of Civil

   Procedure.

          35.     Numerosity (Fed. R. Civ. P. 23(a)(1)): Plaintiffs are informed and believe, and

   upon such information and belief aver, that the number of persons who fall within the definition

   of the Class set forth above is so numerous that joinder of all members would be impracticable.

   Plaintiffs are informed and believe, and upon such information and belief aver, that the number

   of class members is over two hundred persons.

          RESPONSE: Denied.

          36.     Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and fact apply

   to the claims of all class members. Common material questions of fact and law include, but are

   not limited to, the following:

                  a.     Whether the Defendant made offers to the Class Members that included

   specific sums of money;

                  b.      Whether the offers were accepted and, if so, whether a contract was

   formed;

                  c.      Whether Lowe's breached the Release and Separation Agreements by

   failing to pay the specified sums;

                  d.      Whether the Plaintiffs and the other members of the Class are entitled to

   damages.

          RESPONSE: Denied.




                                                   10
Case 1:19-cv-03209-CMA-NYW Document 11 Filed 12/12/19 USDC Colorado Page 11 of 17




            37.   Typicality (Fed. R. Civ. P. 23(a)(3)): The Plaintiffs' claims are typical of the

   claims of all class members. The Plaintiffs signed and returned the Release and Separation

   Agreements that Lowe's sent to them yet they weren't paid the sums specified in those contracts.

            RESPONSE: Denied.

            38.   Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): The Plaintiffs will

   fairly and adequately represent and protect the interests of the Class. Plaintiffs are interested in

   this matter, have no actual conflicts, and have retained experienced class counsel to represent the

   Class.

            RESPONSE: Denied.

            39.   Common Conduct (Fed. R. Civ. P. 23(b)(2)): Class certification is appropriate

   because the Defendant has acted and refused to act in the same or similar manner with respect to

   all class members thereby making injunctive and declaratory relief appropriate.

            RESPONSE: Denied.

            40.   Predominance, Superiority, and Manageability (Fed. R. Civ. P. 23(b)(3)):

   Common questions of law and fact predominate over any questions affecting only individual

   members, and a class action is superior to other methods for the fair and efficient adjudication of

   the controversy because:

                  a.      Proof of the claims of the Plaintiffs will also prove the claims of the Class

   without the need for separate or individualized proceedings;

                  b.      Evidence regarding defenses or any exceptions to liability that the

   Defendant may assert and prove will come from the Defendant's records and will not require

   individualized or separate inquiries or proceedings;




                                                     11
Case 1:19-cv-03209-CMA-NYW Document 11 Filed 12/12/19 USDC Colorado Page 12 of 17




                    c.      The Defendant has acted and are continuing to act pursuant to common

   policies or practices in the same or similar manner with respect to all class members;

                    d.      The amount likely to be recovered by individual class members does not

   support individual litigation. A class action will permit a large number of relatively small claims

   involving virtually identical facts and legal issues to be resolved efficiently in one (1) proceeding

   based upon common proofs; and

                    e.      This case is manageable as a class action in that Defendant identified

   persons or entities to receive the Release and Separation Agreements and it is believed that the

   Defendant's computer and business records will enable the Plaintiffs to readily identify class

   members and establish liability and damages; Liability and damages can be established for the

   Plaintiffs and the Class with the same common proofs; A class action will result in an orderly

   and expeditious administration of claims and it will foster economics of time, effort and expense;

   A class action will contribute to uniformity of decisions concerning the Defendant's practices;

   and as a practical matter, the claims of the Class are likely to go unaddressed absent class

   certification.

             RESPONSE: Denied.

                                       VII.    CAUSE OF ACTION
                                Claim for Relief for Breach of Contract
                                (On Behalf of Plaintiffs and the Class)
             41.    Plaintiffs incorporate by reference the foregoing allegations as if fully set forth

   herein.

             RESPONSE: Defendant incorporates its preceding responses to Plaintiffs’ allegations as

   if fully set forth herein.




                                                      12
Case 1:19-cv-03209-CMA-NYW Document 11 Filed 12/12/19 USDC Colorado Page 13 of 17




          42.     Plaintiffs were provided offers for severance payments as set forth in the Release

   and Separation Agreements sent to them by Lowe’s.

          RESPONSE: The Release and Separation Agreements referenced in Paragraph 42 of the

   Complaint speak for themselves. To the extent Plaintiffs misstate or misrepresent the language

   set forth in the Release and Separation Agreements, Defendant denies the same.

          43.     Plaintiffs accepted the terms by signing and returning the Release and Separation

   Agreements to Lowe’s.

          RESPONSE: Defendant admits that Plaintiff Branch signed and returned a Release and

   Separation Agreement to Defendant on or about February 19, 2019, which was countersigned by

   Defendant on February 28, 2019. Defendant denies the remaining allegations set forth in

   Paragraph 43 of the Complaint.

          44.     Lowe's breached the Release and Separation Agreements by failing to pay the

   amounts specified in the Release and Separation Agreements, instead claiming that it had made a

   mistake in the calculation and would only pay new, reduced amounts.

          RESPONSE: Denied.

          45.     Lowe's payments of any reduced amounts do not satisfy the remaining sums due

   from/owed by Lowe's to Plaintiffs and the other class members.

          RESPONSE: Denied.

          46.      Prior to filing this suit, Plaintiffs each provided Lowe's with at least 20-days

   notice to cure, but Lowe's refused to correct its breaches.

          RESPONSE: Denied.




                                                    13
Case 1:19-cv-03209-CMA-NYW Document 11 Filed 12/12/19 USDC Colorado Page 14 of 17




          47.     As an actual and proximate result of Lowe's breaches of the Release and

   Separation Agreements, the Plaintiffs and the other class members have suffered damages in

   being denied the sums that were promised to them.

          RESPONSE: Denied.

          48.      Plaintiffs seek a judgment awarding damages in amounts to be proven at trial as

   well as a declaration that Lowe's breached the Release and Separation Agreements.

          RESPONSE: Defendant denies that Plaintiffs have suffered or are otherwise entitled to

   damages. Defendant denies that Plaintiffs are entitled to a declaration that Defendant breached

   the Release and Separation Agreements.


                        ANSWER TO ALL CLAIMS AND ALLEGATIONS

          Lowe’s denies each and every allegation not expressly admitted herein, including without

   limitation all factual allegations in Plaintiffs’ Introduction and Prayer for Relief set forth in the

   Complaint, and reserves the right to amend this Answer based on further investigation and

   discovery.

                                      AFFIRMATIVE DEFENSES

                                      FIRST AFFIRMATIVE DEFENSE

          Plaintiffs fail to state a claim upon which relief can be granted.

                                     SECOND AFFIRMATIVE DEFENSE

          Plaintiffs’ claims are barred for lack of subject-matter jurisdiction.

                                     THIRD AFFIRMATIVE DEFENSE

          Plaintiffs’ claims are barred in whole or in part under the doctrines of waiver and/or

   estoppel.




                                                     14
Case 1:19-cv-03209-CMA-NYW Document 11 Filed 12/12/19 USDC Colorado Page 15 of 17




                                      FOURTH AFFIRMATIVE DEFENSE

             Plaintiffs’ claims are barred in whole or in part by the doctrine of accord and satisfaction.

                                       FIFTH AFFIRMATIVE DEFENSE

             Plaintiffs’ claims are barred in whole or in part by the doctrine of mistake.

                                       SIXTH AFFIRMATIVE DEFENSE

             Plaintiffs’ claims are barred in whole or in part by the doctrine of unclean hands.

                                      SEVENTH AFFIRMATIVE DEFENSE

             Plaintiffs’ claims are barred in whole or in part by the doctrine of release.

                                      EIGHTH AFFIRMATIVE DEFENSE

             Plaintiffs’ claims are barred because at all relevant times Defendant fully performed any

   and all contractual obligations to Plaintiffs, and did so in good faith.

                                       NINTH AFFIRMATIVE DEFENSE

             Plaintiff Blair lacks standing to assert her breach of contract claim on behalf of herself or

   others.

                                       TENTH AFFIRMATIVE DEFENSE

             Defendant has not breached any duty or agreement, if any, owed to Plaintiffs.

                                     ELEVENTH AFFIRMATIVE DEFENSE

             Plaintiffs’ claims are barred to the extent they have failed to mitigate damages, if any.

                                     TWELFTH AFFIRMATIVE DEFENSE

             Defendant reserves the right to assert additional defenses as its investigation and

   discovery in this case proceeds.

                                          PRAYER FOR RELIEF

      WHEREFORE, Defendant Lowe’s Home Centers, LLC, prays for the following relief:


                                                      15
Case 1:19-cv-03209-CMA-NYW Document 11 Filed 12/12/19 USDC Colorado Page 16 of 17




      a) For judgment in its favor on each and every claim asserted against it in the Complaint,

         and that it be awarded its costs, reasonable attorneys’ fees, and such other and further

         relief that the court deems just and proper under the circumstances.



   Dated December 12, 2019
                                               Respectfully Submitted,

                                               s/Robert M. Thomas
                                               Steven Gutierrez
                                               Robert M. Thomas
                                               HOLLAND & HART LLP
                                               555 17th Street, Suite 3200
                                               Denver, CO 80202
                                               303-295-8000
                                               sgutierrez@hollandhart.com
                                               rmthomas@hollandhart.com

                                               ATTORNEYS FOR DEFENDANT




                                                  16
Case 1:19-cv-03209-CMA-NYW Document 11 Filed 12/12/19 USDC Colorado Page 17 of 17




                                   CERTIFICATE OF SERVICE

           I hereby certify that on December 12, 2019, I caused to be electronically filed and served
   the foregoing with the Clerk of Court using the CM/ECF system to the following:

           Steven L. Woodrow
           Patrick H. Peluso
           Taylor T. Smith
           WOODROW & PELUSO, LLC
           3900 E. Mexico Ave., Suite 300
           Denver, CO 80210
           swoodrow@woodrowpeluso.com
           ppeluso@woodrowpeluso.com
           tsmith@woodrowpeluso.com

           Laura S. Tuel
           The Advocate Edge, LLC
           3900 E. Mexico Ave., Suite 300
           Denver, CO 80210
           laura@theadvocateedge.com

           ATTORNEYS FOR PLAINTIFFS


                                                s/Robert M. Thomas
                                                Robert M. Thomas



   13952060_v1




                                                   17
